Citation Nr: 9907046
Decision Date: 03/16/99	Archive Date: 06/24/99
 
DOCKET NO. 94-48 840               DATE MAR 16, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Portland, Oregon

THE ISSUE

Entitlement to service connection for post-traumatic stress
disorder (PTSD).

REPRESENTATION

Appellant represented by: Oregon Department of Veterans' Affairs

WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and his brother

INTRODUCTION

The veteran had active service from August 1968 to September 1971. 
The veteran brought a timely appeal to the Board of Veterans'
Appeals (the Board) from a September 1994 rating decision of the
Department of Veterans Affairs (VA) Regional Office (RO) in
Portland, Oregon. In an August 1996 decision, the Board denied 1996
entitlement to service connection for peripheral neuropathy and a
skin disorder secondary to herbicide exposure and remanded the
issue of entitlement to service connection for PTSD. The case has
recently been returned to the Board for appellate consideration of
this issue.

REMAND

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims (known as the United States Court of Veterans
Appeals prior to March 1, 1999) for additional development or other
appropriate action must be handled in an expeditious manner. See
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp.
1998) (Historical and Statutory Notes). In addition, VBA's
Adjudication Procedure Manual, M21-1, Part IV, directs the Ros to
provide expeditious handling of all cases that have been remanded
by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45
and 38.02-38.03.

Since the 1997 Board remand, the holding in Stegall v. West, 11
Vet. App. 268 (1998), requires that the Board ensure compliance
with the terms of a remand unless such failure to comply is shown
to have not prejudiced the appellant.

Regarding the appellant's claim of service connection for PTSD,
after review of the development of the claim in light of the
holding in Gaines v. West, 11 Vet. App. 353 (1998) that
supplemented Cohen v. Brown, 10 Vet. App. 128 (1997), it is the
opinion of the Board that the RO must complete additional
development in order to comply with the remand and in so doing to
satisfy the requirements of StegalL The Board asked the RO to have
the veteran provide current treatment information and more detailed
information regarding events claimed as stressors. Other

- 2 -

development was requested including a current psychiatric
examination. The RO correspondence to the veteran in November 1996
asked for the desired information and he responded to the request.

The development initiated by the RO produced VA treatment records
that reported PTSD through the mid 1990's and psychiatric
hospitalizations in mid 1997 showing various psychiatric diagnoses
including adjustment disorder and PTSD. He was apparently unable to
report for an examination because of his incarceration.

The RO also sent an inquiry to the U.S. Army & Joint Services
Environmental Support Group (ESG, now the U.S. Armed Services
Center for Research of Unit Records (USASCRUR)) in order to obtain
additional information which would tend to confirm claimed
stressors. The November 1997 response indicated that more detailed
information would be necessary to conduct detailed research.

The Board must observe that the veteran has presented a well-
grounded claim of service connection for PTSD. There is a diagnosis
of PTSD apparently linked to events (stressors) reported by the
veteran to have occurred in service. Cohen, 10 Vet. App. at 136-37.

The RO in an October 1998 supplemental statement of the case
advised the veteran, in essence, that the record did not contain
evidence of combat-related stressors. The RO in October 1998 did
not appear to address the significance of information in the
veteran's personnel records that could be interpreted as
establishing that he engaged in combat with the enemy.

The Board observes that the veteran's personnel records appear to
show listed under the record of combat history, expeditions and
awards "Unnamed Campaign (13th)"

and his award of the Republic of Vietnam Campaign Medal. The RO did
not discuss the significance of this entry in determining that the
veteran did not engage in combat.

The evidentiary considerations to establish service connection for
adjudication on the merits are somewhat different from those in
determining well groundedness. In

- 3 -


a claim based upon claimed combat experiences, such as the
veteran's PTSD claim, there are additional criteria. The basic
elements to establish service connection for PTSD are set forth
under 38 C.F.R. 3.3 04(f)(1998).

The current standard for adjudication of claims such as the
veteran's on the merits requires that consideration be given to the
reported participation in "Unnamed Campaign (13th)" in the
determination of whether the veteran engaged in combat with the
enemy, an analysis of sworn testimony recalling combat events, the
application of 38 U.S.C.A. 1154(b) adjudication benefits regarding
the need for corroboration, and a discussion of the application of
the-benefit-of-the-doubt rule. See Gaines, 11 Vet. App. at 358-60
for a detailed discussion of the significance of each element in
the merits adjudication.

On further review of the record, the Board notes that since the
initial diagnosis of PTSD was made VA has adopted new diagnostic
criteria for psychiatric disorders that also included a change in
PTSD considerations regarding the definition of a stressor. The
veteran is entitled to have his claim adjudicated under these
provisions or applicable VBA ADJUDICATION PROCEDURE MANUAL, M21-1
(Manual M21-1) provisions whichever are more favorable to him. See
Cohen, 10 Vet. App. at 139-41; Karnas v. Derwinski, 1 Vet. App. 301
(1991).

In view of the recent legal precedent in Stegall and Gaines as
applied to the facts of this appeal, the case is again remanded for
the following action:

1. The RO should again ask the veteran to identify all medical care
providers, VA and non-VA, inpatient and outpatient, who have
treated him for PTSD since service.

After securing any necessary authorization or medical releases, the
RO should obtain legible copies of the veteran's complete treatment
reports from all sources identified whose records have not
previously been secured. Regardless of the veteran's response to
the

- 4 -

above inquiry, the RO should obtain all outstanding VA treatment
records.

2. The veteran should once again be asked to provide a
comprehensive statement containing as much detail as possible
regarding the stressors to which he alleges he was exposed in
service. The veteran should be asked to provide to the best of his
ability any additional information including, but not limited to,
instances of any combat exposure; detailed descriptions of
stressful events, including all dates, places, and identifying
information concerning any other individuals involved in the
stressful events, including their names, ranks, and units of
assignment, the veteran's unit of assignment at the time of each
incident, and any other identifying detail. The veteran is hereby
advised that this information might be needed to search for
verifying information.

3. Following the above, the RO should make a determination as to
whether the veteran engaged in combat, or whether there is credible
supporting evidence that the claimed stressor(s) actually occurred.

In reaching this determination, the RO should address any
credibility questions raised by the record. Consideration must be
given to the holding in Gaines v. West.

4. After undertaking any development deemed essential in addition
to that specified above, including forwarding the pertinent
information along with the personnel records to the U.S. Armed
Services Center for Research of Unit Records (USASCRUR), 7798
Cissna Road,

- 5 -

Suite 101, Springfield, Virginia 22150-3197, to attempt to confirm
any of the stressors claimed by the veteran or to obtain an
explanation of the significance of the reference to "Unnamed
Campaign (13th)" in the personnel records as that may influence the
determination of whether the veteran engaged in combat with the
enemy, or obtaining reexamination of the veteran to supplement the
record, the RO should review the claims file to ensure that all of
the foregoing development has been completed to the extent possible
in accordance with the holding in Stegall v. West.

5. Then, the RO should readjudicate the claim of service connection
for PTSD in accordance with the adjudication guidance in Gaines v.
West and Cohen v. Brown.

If the benefit requested on appeal is not granted to the veteran's
satisfaction, the RO should issue a supplemental statement of the
case. A reasonable period of time for a response should be
afforded. Thereafter, the case should be returned to the Board for
further appellate review, if otherwise in order.

By this remand, the Board intimates no opinion as to any final
outcome warranted. No action is required of the veteran until he is
notified by the RO.

Mark J. Swiatek

Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims (known as the United States Court of
Veterans Appeals prior to March 1, 1999).

- 6 -

This remand is in the nature of a preliminary order and does not
constitute a decision of the Board on the merits of your appeal. 38
C.F.R. 20.1100(b) (1998).

- 7 -

009443643A     030999    805665
 
DOCKET NO. 97-29 380A              DATE MAR 09, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Muskogee, Oklahoma

THE ISSUE

Entitlement to an award of educational assistance benefits, under
Chapter 35, Title 38, United States Code, for enrollment prior to
May 7, 1996.

WITNESSES AT HEARING ON APPEAL

Appellant, the veteran (appellant's father), and the appellant's
brother

ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel

INTRODUCTION

The veteran, the appellant's father, had active military service
from August 1941 to May 1946.

This matter comes before the Board of Veterans' Appeals (BVA or
Board) on appeal from a May 1997 determination by the Muskogee,
Oklahoma, Regional Office (RO) of the Department of Veterans
Affairs (VA). In June 1998, the appellant testified at a personal
hearing before the undersigned member of the Board by means of
videoconference. At that hearing, with the consent of the
appellant, testimony was also offered by the appellant's brother in
connection with a separate appeal which that brother has before the
Board. The appellant's father also offered testimony. A transcript
of that hearing has been furnished to the appellant and is of
record. At that hearing, the appellant submitted additional
evidence in support of his appeal along with a waiver of RO
consideration. See 38 C.F.R. 20.1304(c).

FINDINGS OF FACT

1. In a March 1997 letter, the RO notified the veteran that his
combined disability evaluation was 100 percent, effective from June
12, 1989; he was also notified that basic eligibility for
Dependents' Educational Assistance was established from June
12,1989.

2. On May 7, 1997, the RO received the appellant's VA Form 22-5490,
Application for Survivors' and Dependents' Educational Assistance.

3. In May 1997, the RO notified the appellant that he was entitled
to receive Chapter 35 education benefits, and that his eligibility
would expire on June 12,

- 2 -

1997. He was also notified that benefits could not be paid for
periods of enrollment prior to May 7, 1996.

CONCLUSION OF LAW

There is no legal basis for entitlement to educational assistance
benefits under Chapter 35, Title 38, United States Code, for
periods of enrollment prior to May 7, 1996. 38 U.S.C.A. 3500,3512
(West 1991); 38 C.F.R. 21.3041, 21.4131(a) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The present appeal arises from the appellant's claim of entitlement
to Chapter 35 education benefits. Basic eligibility for educational
assistance benefits under Chapter 35, Title 38, United States Code,
may be established in several ways, including being a child of a
veteran who has a total disability permanent in nature resulting
from a service-connected disability. 38 U.S.C.A. 3501(a)(1)(A)(ii).
The basic beginning date of an eligible child's period of
eligibility is his or her eighteenth birthday, or successful
completion of secondary schooling, whichever occurs first; the
basic ending date is the eligible child's twenty-sixth birthday. 38
U.S.C.A. 3512(a); 38 C.F.R. 21.3041. If VA "first finds" that the
parent from whom eligibility is derived has a service-connected
total disability permanent in nature, after the eligible person's
eighteenth birthday but before the person's twenty-sixth birthday,
then such period shall extend 8 years after the date on which VA
first finds that the parent from whom eligibility is derived has a
service-connected total disability permanent in nature. 38 U.S.C.A.
3512(a)(3). The term "first finds" as used in 38 U.S.C.A. 3512
means the effective date of the rating or the date of notification
to the veteran from whom eligibility is derived establishing a
service-connected total disability permanent in nature whichever is
more

advantageous to the eligible person. 38 U.S.C.A. 3512(d). In no
case will the basic ending date for eligibility be extended beyond
the eligible person's 31st birthday. 38 C.F.R. 21.3041(d).

In the present case, the appellant's father (the veteran) has been
rated as having a total disability permanent in nature resulting
from service-connected disability, effective from June 12, 1989.
Evidence of record is to the effect that the appellant was born on
April 6, 1969. Therefore, he was twenty years of age as of the
effective date (June 12, 1989) of VA's finding that the veteran
(the individual from whom eligibility is derived) was entitled to
a total disability permanent in nature resulting from service-
connected disability. 38 U.S.C.A. 3512(d). Accordingly, since the
appellant was over 18 years of age but under 26 years of age, the
RO determined that the appellant's period of eligibility ran to
June 12, 1997 (eight years after the date (June 12, 1989) that VA
"first found" that the veteran had a service-connected total
disability permanent in nature). 38 U.S.C.A. 3512(a)(3).

However, the RO also determined that the appellant was not entitled
to retroactive benefits prior to May 7, 1996, and the present
appeal ensued.

The basic facts of this case are not in dispute. In March 1997, the
RO notified the veteran that he was awarded a combined total
disability evaluation, effective from June 12, 1989. He was also
notified that basic eligibility to Dependents' Educational
Assistance was established from June 12, 1989.

On May 7, 1997, the RO received the appellant's VA Form 22-5490,
Application for Survivors' and Dependents' Educational Assistance.
The appellant also submitted a copy of a transcript from the
University of Texas reflecting enrollment from spring 1988 through
summer 1992 and a billing invoice reflecting enrollment from
November 1996 to January 1997.

The appellant essentially contends that he should be entitled to
Chapter 35 educational assistance benefits retroactive to June 12,
1989, the effective date of the veteran's 100 percent disability
evaluation.

For purposes of this case, the applicable regulation provides that
the commencing date of an award of Chapter 35 educational
assistance benefits will be determined based on the latest of the
following dates: the date certified by the educational institution;
or the date one year prior to the VA's receipt of the claimant's
application or enrollment certification, whichever is later. 38
C.F.R. 21.4131(a).

The Board acknowledges that the appellant has Chapter 35
eligibility, as indicated in the May 1997 RO determination, which
expired on June 12, 1997. See 38 U.S.C.A. 3512(a); 38 C.F.R.
21.3041(a). Nevertheless, the law is clear that, irrespective of
eligibility criteria, the commencing date of an award of
educational assistance benefits may not begin earlier than one year
prior to the date of receipt of the application or enrollment
certification, whichever is later. See 38 C.F.R. 21.4131(a). In the
present case, the appellant's claim was received on May 7, 1997. As
such, the earliest date that an award of educational assistance
benefits could commence is May 7, 1996, the date one year prior to
the date of receipt of the appellant's claim for benefits.

The Board notes that the appellant's file contains numerous
statements and arguments in support of his claim, advanced by both
him and the veteran on his behalf, including testimony at a June
1998 hearing before the undersigned Member of the Board. Also
present at that hearing was the appellant's brother who also had a
pending appeal regarding Chapter 35 benefits which is addressed in
a separate decision.

With regard to the appellant's contentions, the Board first points
out that the purpose of Chapter 35 Survivors' and Dependents'
Educational Assistance benefits is to provide "opportunities for
education to children whose education would

5 -

otherwise be impeded or interrupted by reason of the disability or
death of a parent from a [service-connected disability], and for
the purpose of aiding such children in attaining the educational
status which they might normally have aspired to and obtained but
for the disability or death of such parent." 38 U.S.C.A. 3500. In
Erspamer v. Brown, the United States Court of Veterans Appeals
(Court) indicated that the intent of the Chapter 35 statue was
clear on its face. Erspamer v. Brown, 9 Vet. App. 507, 509-510
(1996). In that case, the appellant, the veteran's son, sought
educational assistance under Chapter 35 for a law school education
that he had completed several years prior to the RO granting
service connection for the cause of the veteran's death. The
veteran had died in December 1980, when the appellant was 25 years
old; however, service connection was not established for the
veteran's death until 1990. In 1991, the appellant in Erspamer
filed a claim for retroactive Chapter 35 benefits; he was 35 years
old when he filed that claim. The appellant contended that if not
for the RO's delay in granting service connection for the cause of
his father's death, he would have been awarded educational
assistance for his law school education. The Court rejected the
appellant's arguments, holding that by not submitting an
application for Chapter 35 benefits during the period of
eligibility, there was simply no legal basis to award educational
assistance benefits many years after the period of eligibility, and
to hold otherwise would conflict with the express intent of Chapter
35. Id.

The facts of Erspamer are helpful in understanding the outcome of
the present case, and lead the Board to the conclusion that there
is no legal basis to award the appellant retroactive educational
assistance benefits for enrollment prior to May 7, 1996. Initially,
the Board acknowledges that in the May 1997 RO determination, the
appellant was awarded Chapter 35 benefits effective from May 7,
1996, and expiring on June 12, 1996, the date his 8 year period of
eligibility expired. See 38 U.S.C.A. 3512(a)(3). Significantly, the
Board notes that apart from eligibility status, VA regulations
prohibit awards of educational assistance benefits for a period of
enrollment prior to one year before the receipt of the application
or enrollment certification. See 38 C.F.R. 21.4131(a). In this
case, as already noted,

the appellant's application was received on May 7, 1997, hence
benefits are not payable prior to May 7, 1996. This result conforms
with the express purpose of Chapter 35 benefits, in that there is
no evidence of record that the appellant's education prior to May
1996 was "impeded" or "interrupted" by the veteran's disability.
Moreover, there no evidence of record that the appellant completed
his schooling with the intent that the VA would reimburse his
tuition. See 38 U.S.C.A. 3500; Erspamer, 9 Vet. App. at 509. While
Dependents' Educational Assistance may have been established
effective June 1989, the appellant did not submit an application
for benefits until May 1997, and the law only allows retroactive
payment one year prior to the claim. See 38 C.F.R. 21.4131(a). "To
hold otherwise would conflict with the express intent of [Chapter
35]." Erspamer, 9 Vet. App. at 510.

The Board has reviewed the arguments by and on the appellant's
behalf, and the Board understands the underlying contention that
the appellant could not have filed his claim earlier because it had
not yet been determined that the veteran met the criteria for
entitlement to the educational benefit involved. However, the Court
has made it clear that the law only allows retroactive payment for
a period of one year prior to the date of receipt of the
appellant's claim, and the Board is bound by the holdings of the
Court.

It appears that the appellant's arguments focus primarily on the
interpretation of the phrase "first finds," as used in 38 U.S.C.A.
3512. The Board points out that 38 U.S.C.A. 3512 sets forth the
criteria for periods of eligibility. The phrase "first finds" is
utilized in that statute for the purpose of determining an
individual's beginning and ending dates of eligibility. However,
eligibility is but one part in determining an award and payment of
Chapter 35 benefits. With respect to award of Chapter 35 benefits,
as noted earlier, the regulations indicate that no award may begin
more than one year before the date an application is received. 38
C.F.R. 21.4131(a).

In summary, the law is clear that awards of educational assistance
benefits in this case can not commence more than one year prior to
date of receipt of the appellant's application for benefits. The
Board is bound by the laws enacted by Congress, and interpreted by
the Court, and is not free to ignore or make exceptions to those
laws. In conclusion, as analyzed above, there is no legal basis for
a retroactive award of educational assistance benefits pursuant to
Chapter 35, Title 38, United States Code, prior to May 7, 1996, and
the appellant's claim for retroactive benefits must fail. See
Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is
dispositive, the claim should be denied on the basis of the absence
of legal merit).

ORDER

The appeal is denied.

ALAN S. PEEVY

Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. 7266 (West 1991 &
Supp. 1998), a decision of the Board of Veterans'Appeals granting
less than the complete benefit, or benefits, sought on appeal is
appealable to the United States Court of Veterans Appeals within
120 days from the date of mailing of notice of the decision,
provided that a Notice of Disagreement concerning an issue which
was before the Board was filed with the agency of original
jurisdiction on or after November 18,1988. Veterans' Judicial
Review Act, Pub. L. No. 100-687, 402, 102 Stat. 4105, 4122 (1988).
The date which appears on the face of this decision constitutes the
date of mailing and the copy of this decision which you have

- 8 -

received is your notice of the action taken on your appeal by the
Board of Veterans' Appeals. 

